Citation Nr: 1038671	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include social phobia, anxiety and/or depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to July 
1981.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a December 2003 rating 
decision of the VA Regional Office in Waco, Texas that denied 
service connection for an acquired psychiatric disorder.  

This case was remanded by decisions of the Board dated in January 
2006, March 2008, and August 2009.


FINDINGS OF FACT

1.  The Veteran was discharged from service based on a 
personality disorder.

2.  An acquired psychiatric disorder to include, social phobia, 
anxiety disorder and/or depression were not manifest during 
active duty and is unrelated to service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the 
meaning of the law providing for compensation benefits. 38 C.F.R. 
§ 3.303(c), 4.9 (2010)

2.  Social phobia, anxiety disorder and/or depression were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1131 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed an acquired psychiatric 
disorder in service and has had continuing symptoms of such for 
which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by letter dated in November 
2002, supplemented by correspondence dated in February 2006, 
March 2008 and October 2009 that addressed the required notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The March 2008 
letter also addressed the effective date elements of the claim. 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these 
reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Private clinical records have also been received and 
considered.  An informal hearing at the RO was scheduled at the 
Veteran's request which he subsequently cancelled through his 
representative in February 2005.  The Veteran was afforded a VA 
examination in February 2006 with a supplementary opinion in June 
2009.  The case was remanded on three occasions to develop the 
record more thoroughly based on his contentions of additional 
pertinent evidence.  Pursuant to such, the RO contacted numerous 
sources, to include providers, insurance companies and employers 
that he identified as having evidence pertinent to his claim.  
The claims folder has been thoroughly reviewed.  The appellant's 
assertions and the clinical findings have been considered in 
detail.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claim that has not been 
obtained.  The Board thus finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist in the development of this claim. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to 
service connection for an acquired psychiatric disorder is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Personality disorders are not diseases or injuries within the 
meaning of the law. See 38 C.F.R. §§ 3.303, 4.9 (2010). 

Factual Background

The Veteran's service treatment records reflect that upon 
examination in January 1981 for service entrance, his psychiatric 
status was evaluated as normal.  Among other things, he denied 
depression or excessive worry and nervous trouble of any sort.  
Service treatment records do not show that he was treated for any 
psychiatric complaints or a disorder.  A service discharge 
examination report is not of record.

Service personnel records show that the Veteran enlisted in the 
U.S. Naval Reserve in January 1981 and was transferred to the 
Regular Component of the Navy in February 1981.  Documents 
reflect that he was subsequently accused of violating Article 92 
of the UCMJ [Uniform Code of Military Justice] for failure to 
obey a lawful written order in June 1981 by not marching to 
school as ordered, and for driving his private vehicle on two 
previous occasions when ordered not to do so.  The Veteran 
elected nonjudicial punishment and waived his right to demand 
trial by court-martial.  In July 1981, it was recommended that he 
not be reenlisted due to personality disorders.  The Veteran 
acknowledged receipt of the narrative reason for separation by 
signing.  

A claim of entitlement to service connection for a mental 
condition was received in October 2002.  Subsequently received 
were private clinical records dated between 1998 and 2001 from B. 
Arumugham, M.D., indicating the Veteran had been prescribed 
medication for diagnoses of anxiety, social phobia and marital 
problems.  Clinic notes in October 1998 specify that the Veteran 
complained of being anxious around and talking to people and his 
personal presentation, for he had been in treatment for the past 
five to six years.  Subsequent issues included a worsening of his 
marital relationship with his third wife, dealing with the death 
of his father, an arrest for carrying his prescription medication 
separately instead of in its bottle, financial concerns including 
bankruptcy, unemployment, and an impending separation/divorce, 
and the effects of such on his nine-month old son.  

The Veteran was afforded a VA psychological examination in 
February 2006.  He related that he had been treated 
intermittently since the 1981 for anxiety and a diagnosis of 
social phobia.  He said that anxiety first began in boot camp 
when he experienced paranoia and concern about people looking at 
him.  He denied similar symptoms prior to service.  He also 
related that he developed panic attacks in boot camp which 
consisted of increased heart rate, feeling pressure as if he 
might pass out, shortness of breath with shaking hands, sweating 
and headaches.  The Veteran stated that these primarily occurred 
in social situations and generally lasted until he left that 
environment.  He related that he had experienced brief periods of 
anxiety since boot camp and said that he had not had any 
significant periods of complete remission of symptoms since 
discharge from the Navy in July 1981.  

The examiner indicated that the claims folder was reviewed, noted 
that the appellant was honorably discharged with a notation of 
personality disorder and specified the reasons recorded for that 
action.  The Veteran's more recent history was recited in detail 
relating to employment, social habits, including heavy drinking, 
legal matters, including two arrests, and problems with marital 
relationships, citing that he had been divorced three times.  A 
comprehensive mental status examination was performed.  Following 
evaluation, the examiner stated that while the Veteran was 
originally discharged from service on the basis of a personality 
disorder, he did not currently appear to meet the DSM-IV 
diagnostic criteria for such.  It was found that he did meet the 
DSM-IV diagnostic criteria for a social phobia for which he had 
been treated in the past and was currently taking medication.  
The examiner stated that there was no diagnosis in the military 
records of a history of social phobia or panic attack symptoms 
that would suggest a social phobia, only a designation of 
personality disorder.  It was reported that while the Veteran 
reported that those symptoms first began during active duty, 
"this examiner was unable to document evidence in his service 
military record that would adequately suggest symptoms of social 
phobia or panic attack..."  The examiner also found that the 
appellant currently endorsed some symptoms of mild depression 
that did not meet the criteria for major depressive episode but 
met the DSM-IV diagnostic criteria for a mood disorder 
(depression), not otherwise specified (NOS).  The examiner 
summarized the Axis I diagnostic impressions as social phobia, 
and mood disorder (depression) NOS.

Pursuant to Board remand in May 2008, a supplementary opinion to 
the February 2007 VA examination report was obtained for further 
clarification.  In a June 2009 clinical report, a VA psychologist 
reviewed the claims folder and stated that there was no record of 
treatment for an Axis I mental condition in service, just a 
notation of 'personality disorder' in the record.  It was 
reported that there was no psychiatric evaluation in the service 
records providing a diagnosis, and that the prior VA examination 
did not find sufficient criteria to warrant a personality 
disorder at the time of her examination.  The examiner stated 
that the Veteran subjectively reported that he had trouble with 
these issues in service and that he received treatment for these 
symptoms in the early 1980s but that was no sufficient evidence 
to support this contention.  

The examiner related that "I do not see sufficient objective 
evidence in the record that the Veteran's mood disorder and 
social phobia directly related to this military service.  He was 
only in the service for four and a half months and there is no 
complaint of these symptoms at that time.  There is evidence of 
some willful disobedience during that time, but no clear link 
between this and a mental disorder.  Given available evidence in 
the C-File, I find it less likely than not that the Veteran's 
[s]ocial [p]hobia and [m]ood [d]isorder relate to or are 
attributable to his military service.  

In detailed statements in the record dated in February 2006 and 
February 2010, the Veteran chronicles a history of psychological 
problems in service for which he stated he received clinical 
attention, as well as continuing treatment by various providers 
after discharge from active duty.

Legal Analysis

The Veteran asserts that a psychiatric disability, now 
characterized as social phobia, anxiety and depression, is 
related to service.  Although he now contends that he received 
treatment in service for symptoms of social phobia and/or 
anxiety, the Board finds that his lay assertions in this regard 
are not credible.  There is nothing in the service treatment 
records that supports treatment for or the onset of an acquired 
psychiatric disorder during active duty.  Service personnel 
records do reflect what was determined to be some flouting of the 
rules or dereliction of duty culminating in a diagnosis of a 
personality disorder for which it was recommended that he not be 
retained and was released from active duty.  A personality 
disorder is not an acquired psychiatric disorder, and is 
considered a developmental defect for which service connection 
not warranted within the meaning of the applicable law providing 
compensation benefits. 38 U.S.C.A. §§ 3.303, 4.9, see also, Winn 
v. Brown, 8 Vet.App. 510 (1996).  It cannot be service connected 
as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Moreover, despite the appellants assertions that he received 
continuing treatment for social phobia and/or anxiety immediately 
after service, no documentation has been received evidencing 
treatment and symptoms of such until October 1998, with history 
at that time of treatment dating back five or six years.  The 
Veteran has submitted the names of numerous providers, as well as 
the names of insurance companies and employers he indicates can 
attest to or prove continuity of treatment for psychiatric 
symptoms beginning immediately after discharge from active duty 
and continuing.  However, all of the identified sources have been 
contacted for information to little avail.  

The Board points out that the reliable evidence first indicates 
an acquired psychiatric disorder diagnosed as social 
phobia/anxiety more than 17 years after the Veteran's separation 
from service.  Even when considering the statement made in 
October 1998 that treatment for psychiatric symptoms dated back 
as early as six years before, this would still be approximately 
11 years after discharge from active duty.  The Board again notes 
that service clinical records reflect absolutely no treatment for 
an acquired psychiatric disorder, and that the only psychiatric 
diagnosis during service was a personality disorder for which 
service connection may not be granted.  In view of such, the 
Board finds that an acquired psychiatric disorder, now variously 
characterized as social phobia, anxiety and depression did not 
have onset in service.  There is no reliable evidence in the 
record to show other than that an acquired psychiatric disorder 
was first manifest many years after discharge from active duty.  
The Board thus finds that service connection for social phobia, 
anxiety and/or depression is not warranted. See 38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

The Board recognizes that lay assertions may serve to establish a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Lay 
evidence must be considered when a Veteran seeks disability 
benefits.  A layman is competent to report that he or she notices 
symptoms as such come through one of the senses. See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).  However, competence and 
credibility are different matters.  The Board observes that the 
available evidence first indicates an acquired psychiatric 
disorder in 1998 with a history at that time of symptoms dating 
back to the early 1990s, which is approximately 11 years after 
discharge from active duty at the earliest.  Nothing in the 
available post service clinical records dating from 1998 suggests 
an acquired psychiatric disorder deriving from service except the 
Veteran's own statements to this effect.  There is no reliable 
post service showing of continuity of reported in-service 
psychiatric symptomatology.  The service treatment records are 
silent for any complaints, treatment or findings in this regard.  
Although a service discharge examination is not of record, there 
is 17-year gap between service and clinical evidence of an 
acquired psychiatric disability and such records reflect a post-
service onset.  Nothing in the 1998 records suggest an in-service 
onset.  Such factors clearly militate against a finding that the 
Veteran's assertions of symptoms in service and continuity of 
symptomatology are credible.  (As discussed below, his assertion 
of continuity is not credible.)

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. See 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

In this instance, the Board finds that the absence of inservice 
documentation of acquired psychiatric disorder, as well as an 
unequivocal diagnosis of a personality disorder as the basis for 
discharge from active duty are far more probative than a remote 
statement of in-service onset (chronicity) and continuity.  
Additionally, when seen in October 1998, the appellant only 
referred to a five to six-year history of treatment for 
psychiatric complaints.  The Board thus finds the Veteran's more 
recent statements advanced in support of the claim to be less 
probative (and less credible) than the October 1998 statement 
against interest.  It is presumed that he was seeking appropriate 
treatment in 1998 and reported a more accurate history.  In view 
of such, the Veteran is found to be an inconsistent and 
unreliable historian.  Moreover, on VA psychological evaluation 
in 2006, with review of the record in 2009 for further 
clarification, the examiners clearly found and explained in 
detail why the evidence did not support a finding of social 
phobia, panic attacks, anxiety or depression in service.  The 
Board points out that while the Veteran is competent to assert 
that he has had psychiatric symptoms since service, the opinion 
of a medical professional that there is no relationship to 
service is far more probative than lay opinion as the examiner 
has greater skill.  We again note that the appellant has been an 
inconsistent historian and that his assertion of continuity is 
not credible.  Therefore, based upon the lay and clinical 
evidence, the Board finds that the Veteran's assertions of in-
service onset and continuity of an acquired psychiatric disorder 
are not credible and do not provide a basis to establish service 
connection.

In summary, the Board concludes that there is no reliable and 
probative evidence indicating that current social phobia, anxiety 
and/or depression are related to service or to any incident 
therein.  The Board thus finds that the preponderance of the 
evidence is against the claim and service connection must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder to 
include social phobia, anxiety and/or depression, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


